DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       CASSANDRA EVERETT,
                            Appellant,

                                    v.

                 KAMPGROUNDS OF AMERICA, INC.,
                          Appellee.

                              No. 4D18-3574

                          [January 23, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Laurie E. Buchanan, Judge; L.T. Case No.
201CA000423.

   Travis R. Walker and Ciara Harris of Law Offices of Travis R. Walker,
Stuart, for appellant.

  Kimberly Kanoff Berman and Mary Corbin of Marshall Dennehey
Warner Coleman & Goggin, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.